Title: To George Washington from Major General Israel Putnam, 14 August 1777
From: Putnam, Israel
To: Washington, George



Dear Genl
Peeks Kill [N.Y.] Augst 14th 1777

I have received no intelligence of the Enemy’s fleet Since the 1st of this month that may be depended on—theres a rumour that they have appeared in Chesapeak bay, another that they were Seen off natucket Shoals—we have frequent desertions from the Enemy both british & Hessian.
Jud: McDonald, taken Septr last in our Service on york Island and inlisted into Delancys Coir deserted from them 9 oClock in the evening of the Eleventh—Says that day their army at kings bridge were ordered to march & came out as far as Valentines—with Six Six pounders, three three ditto & three long nines, beside the Hessian Train—five hundred men with three field pieces formed their advanced Guard—their whole force Consisted of Six british & Six Hessians Regiments, Delancys Browns & Fannings Coirs & the york Volunteers, making about Six thousand in all—the Troops took Eight days provision no baggage but a shirt & pr of Stockings—the heavy rains that fell at that time turned them back—they were to have marched by land to Peeks Kill; the Ships fifteen of which, lay above fort Washington were to come up the river & Attack fort Montgomery—they left all their Tents Standing—a Considerable number of the militia are Come in—& begin to Grow uneasy—I begin to Suspect Whuther G. Hows Plan is not to amuse & act only on the defensive this way & to reinforce the northern army—G. Gates lodged here Night before last on his way to the Northward—we have a report from albany of a Severe Action Near fort Stanwix, between about Eight hundred Militia & A party of the Enemy—which lasted Six hours the Enemy were drove off the ground & left one hundred & Seventy dead—we lost upwards of One hundred men in the action Should be glad to hear from you as it’s Some time Since I have

recived any advices from you. Dear Genl with esteem & respect I am your most obedt humble Servt

Israel Putnam

